DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boast et al. (U.S. Patent 6,129,156) in view of Dang et al. (U.S. Patent 10,266,201).
Boast discloses a grading machine (10) having a body (Figures 1-3) and a blade (16).  There is a grading blade position sensor (78).  A drawbar connects the blade to the machine body (Figure 1, for example) and a sensor is configured to sense the position of the drawbar (at 56, Figure 3, for example).  There is a user interface and a control system.  While Boast discusses the turnaround operation, it is not disclosed as an automatic operation.  Dang exemplifies that automatic turnaround operations are known (Figure 1, for example).  It would have been obvious to one of ordinary skill at the time of the invention to have  used the system of Dang with the machine of Boast in order to reduce labor, as taught by Dang (column 2, lines 16, for example).
Boast operates in the manner of claims 2 and 3.  
Regarding claim 4, because the sensor measures blade position, it would have been obvious to one of ordinary skill at the time of the invention to have coupled the sensor to the blade in order to most efficiently obtain information.
There is a circle (38).

Regarding the touch screen, the examiner takes Official notice that these are well known to use in machines in order to ease control thereof.  For this reason, it would have been obvious to one of ordinary skill at the time of the invention to have configured Boast/Dang with a touchscreen.
Regarding the method claims, given the combination of Boast and Dang and the purpose of Boast, it would have been obvious to one of ordinary skill at the time of the invention to have used the method in order to effectively work a substrate.

Claims 9, 10, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boast et al. (U.S. Patent 6,129,156) and Dang et al. (U.S. Patent 10,266,201), as applied above, and further in view of Ruhter et al. (U.S. Patent 8,412,420).
Ruhter teaches a wheel lean sensor and control (column 2, lines 29-43).  It would have been obvious to one of ordinary skill at the time of the invention to have configured Boast in the manner of claims 9 and 10, in order to counteract forces caused by blade angles, as taught by Ruhter (column 1, lines 10-17, for example).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989.  The examiner can normally be reached on 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671